DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 6/13/2022. Claims 1 and 4-6 are currently amended. Claim 3 is canceled. Claims 1-2 and 6-14 are pending review in this action. The previous objections regarding the Figures and the Specification are withdrawn in light of Applicant's amendment to the Figures and the Specification. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant's amendment to Claim 1. The previous 35 U.S.C 102 and 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1, however the use of the same single reference (102) and combination of references (103) used in the previous office action have been upheld as reading on the claims. As an effort to advance prosecution, new grounds of rejection are additionally added below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaassen (US 20070015060A1).
Regarding Claim 1, Klaassen discloses a solid-state battery (lithium battery, 300), comprising: a first electrode (first sheet, 111); a second electrode (second sheet, 121) having a first side facing a first side of the first electrode and spaced from the first electrode (see Figure 3, [0046, 0055]). Klaassen further discloses a solid electrolyte (114, 124, 130) at least partially disposed in a space between the first electrode (first sheet, 111) and the second electrode (second sheet, 121) for providing a path for metal ions associated with the first electrode (first sheet, 111) and/or the second electrode (second sheet, 121) to move through. Klaassen further discloses that the first electrode (first sheet, 111) is a cathode, the second electrode (second sheet, 121) is an anode [0046], and the solid electrolyte (114, 124, 130) is defined with a first portion (soft electrolyte layer, 130) being in contact with at least the first electrode (first sheet, 111), and a second portion (hard layer, 124) covering or being in contact with at least the second electrode (second sheet, 121) (see Figure 3, [0046]). 
Additionally, since the materials disclosed by Klaassen [0047-0048] are similar to materials disclosed by the instant application [0030, 0037], it would be understood by the skilled artisan that the solid electrolyte (114, 124, 130) of Klaassen would meet the limitations of Claim 1 requiring that the metal ions are kept differentially distributed along the path, and that the concentration of the metal ions in the second portion is made higher than in the first portion. Furthermore, when the battery is in a state of charging, metal ions (lithium) travel towards the second electrode (anode) from the first electrode (cathode), as further taught by Klassen (Figures 1B and 1C, [0051]). Thus, as the first portion (soft electrolyte layer, 130) is in contact with the first electrode (cathode), and the second portion (hard layer, 124) is in contact with the second electrode (anode), the skilled artisan would appreciate that especially in a state of charging, the concentration of metal ions in the second portion is made higher than in the first portion.
Regarding Claim 2, Klaassen further discloses that the solid electrolyte (114, 124, 130) has a first portion (soft electrolyte layer, 130) which may include a separator (structural support) [0047], which is disposed in the space between the first side of the first electrode (first sheet, 111) and the first side of the second electrode (second sheet, 121) for isolating the first electrode (first sheet, 111) from the second electrode (second sheet, 121) (see location of  soft electrolyte layer, 130 in Figure 3). Klaassen further teaches that the separator (structural support) may be a screen or sponge, thus necessarily having mini-holes which allow for the metal ions to move through the path [0047].
Regarding Claim 6, Klaassen further discloses that the solid electrolyte (114, 124, 130) is further defined with a third portion (hard layer, 114) in addition to the first portion (soft electrolyte layer, 130) and the second portion (hard layer, 124) [0046], wherein the third portion (hard layer, 114) covers or is in contact with at least the first electrode (first sheet, 111), and the first portion (soft electrolyte layer, 130) is at least partially disposed between the second portion (hard layer, 124) and the third portion (hard layer, 114) (see Figure 3. Additionally, since the materials disclosed by Klaassen [0047] are similar to materials disclosed by the instant application [0030, 0037], it would be understood by the skilled artisan that the solid electrolyte (114, 124, 130) of Klaassen would meet the limitation of Claim 6 requiring that the concentration of the metal ions in each of the second portion (hard layer, 124) and the third portion (hard layer, 114) is made higher than in the first portion (soft electrolyte layer, 130).
Regarding Claim 7, Klaassen further discloses that the third portion (hard layer, 114) of the solid electrolyte (114, 124, 130) surrounds the first electrode (first sheet, 111), the second portion (hard layer, 124) of the solid electrolyte (114, 124, 130) surrounds the second electrode (second sheet, 121), and the first portion (soft electrolyte layer, 130) surrounds the second portion (hard layer, 124) and the third portion (hard layer, 114) (see Figure 3).
Regarding Claim 13, Klaassen further discloses that the first portion (soft electrolyte layer, 130) of the solid electrolyte (114, 124, 130) is softer than the second portion (hard layer, 124) of the solid electrolyte (114, 124, 130) (Figure 3, [0042]).
Regarding Claim 14, Klaassen discloses that the solid electrolyte (114, 124, 130) includes a first portion (soft electrolyte layer, 130) [0046]. 
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, Claim 14 recites that the first portion (soft electrolyte layer, 130) is formed by way of a first-stage reaction at a lower temperature and a second-stage reaction at a higher temperature.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
Therefore, since the final product of Klaassen (solid-state battery) is the same as the final product in the product-by-process claim (Claim 14), Klaassen meets all the limitations of Claim 14.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klaassen (US 20070015060A1) as applied to Claim 7 above, and further in view of Tatsuma et al. (Inhibition effects of polyacrylonitrile gel electrolytes on lithium dendrite formation. Journal of Electroanalytical Chemistry. 472 (2). (1999)).
In Regards to Claim 8 (Dependent Upon Claim 7):
Klaassen further discloses that each of the second portion (hard layer, 124) and the third portion (hard layer, 114) is an artificial function solid electrolyte (LiPON) [0046], and that the first portion (soft electrolyte layer, 130) of the solid electrolyte (114, 124, 130) may be a gel electrolyte [0047,0048]. Gel electrolytes are “solid-like”. In an example, Klaassen’s gel electrolyte includes propylene carbonate as a solvent, a lithium salt and a polymer swollen with the solvent [0048].
Klaassen is deficient in disclosing that the solid-like polymer electrolyte of the first portion (soft electrolyte layer, 130) of the solid electrolyte (114, 124, 130) is a metastable solid-like polymer electrolyte.
Tatsuma discloses a polyacrylonitrile gel electrolyte for lithium-based batteries (p.1, Col.2, para.2), wherein the polyacrylonitrile gel electrolyte is comprised of LiClO4 lithium salt dissolved in a solvent mixture of propylene carbonate and ethylene carbonate, as well as a metastable poly(acrylonitrile) polymer (p.2, Col.1, para. 2-3). Polyacrylonitrile is instantly disclosed as a metastable polymer. Therefore, Tatsuma’s gel electrolyte is understood to be “metastable”.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the first portion (soft electrolyte layer, 130) of Klaassen’s disclosed solid electrolyte (114, 124, 130), the polyacrylonitrile gel electrolyte disclosed by Tatsuma, without undue experimentation and with a reasonable expectation of success.  By doing so, the limitation of Claim 8 requiring that the first portion of the solid electrolyte is a metastable solid-like polymer electrolyte, is met.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen (US 20070015060A1) as applied to Claim 1 above, and further in view of Tatsuma et al. (Inhibition effects of polyacrylonitrile gel electrolytes on lithium dendrite formation. Journal of Electroanalytical Chemistry. 472 (2). (1999)) and Christensen et al. (US 20200280091A1).
In Regards to Claim 9 (Dependent Upon Claim 1):
Klaassen discloses that the solid electrolyte (114, 124, 130) includes a first portion (soft electrolyte layer, 130), which may be a gel electrolyte [0047,0048]. Gel electrolytes are “solid-like”. In an example, Klaassen’s gel electrolyte includes propylene carbonate as a solvent, a lithium salt and a polymer swollen with the solvent [0048]. Klaassen further discloses that the solid electrolyte (114, 124, 130) includes a second portion (hard layer, 124) which is an artificial function solid electrolyte, such as LiPON [0046].
Klaassen is deficient in disclosing that 1) the solid-like polymer electrolyte of the first portion (soft electrolyte layer, 130) of the solid electrolyte (114, 124, 130) is a metastable solid-like polymer electrolyte made of a non-aqueous solution of a lithium salt and a metastable polymer in a weight ratio of 90% to 10%, and 2) the artificial function solid electrolyte is made of a mixture of an inorganic lithium superconductor ceramic powder and a semi-crystalline polymer in a weight ratio of 80% to 20%.
Regarding 1), Tatsuma discloses a polyacrylonitrile gel electrolyte for lithium-based batteries (p.1, Col.2, para.2), wherein the polyacrylonitrile gel electrolyte is comprised of LiClO4 lithium salt dissolved in a solvent mixture of propylene carbonate and ethylene carbonate, as well as a metastable poly(acrylonitrile) polymer (p.2, Col.1, para. 2-3). Tatsuma further discloses that the metastable poly(acrylonitrile) polymer was dissolved in the LiClO4/solvent mixture at a weight ratio of 10% polymer to 90% LiClO4/solvent mixture (p2. Col.1, para. 3). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the first portion (soft electrolyte layer, 130) of Klaassen’s disclosed solid electrolyte (114, 124, 130), the polyacrylonitrile gel electrolyte disclosed by Tatsuma, without undue experimentation and with a reasonable expectation of success. By doing so, the limitation of Claim 9 requiring that the solid electrolyte (114, 124, 130) includes a metastable solid-like polymer electrolyte made of a non-aqueous solution of a lithium salt and a metastable polymer in a weight ratio of 90% to 10%, is met.
Regarding 2), Christensen discloses an electrolyte for a lithium battery [0004, 0014], wherein the electrolyte is comprised of a mixture of the inorganic lithium superconductor ceramic powder lithium lanthanum zirconate (LLZO) and the semi-crystalline polymer polyethylene oxide [0014]. Christensen further discloses that the inorganic lithium superconductor ceramic powder is present in the electrolyte in the range of about 99.9% to about 0% and the semi-crystalline polymer is present in the electrolyte range of about 0wt% to about 99.9wt% [0018]. Christensen further teaches that the conventional lithium ion batteries are approaching the limit of theoretical maximum energy storage capability [0004], and that the electrolyte therein disclosed improves upon this limitation with a high dielectric constant [0016, 0021].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include the electrolyte disclosed by Christensen in the solid electrolyte (114, 124, 130) of Klaassen, as it is known in the art to produce an electrolyte with excellent ion conductivity. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). By doing so, the limitation of Claim 9 requiring that the solid electrolyte (114, 124, 130) includes an artificial function solid electrolyte made of a mixture of an inorganic lithium superconductor ceramic powder and a semi-crystalline polymer in a weight ratio of 80% to 20%, is met.
In Regards to Claim 10 (Dependent Upon Claim 9):
Klaassen as modified by Tatsuma and Christensen discloses the metastable polymer of the solid electrolyte of Claim 9 as set forth above. Tatsuma further discloses that the metastable polymer is poly(acrylonitrile) polymer – a nitrogen-containing polymer (p.2, Col.1, para. 2-3). Therefore, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 1):
Klaassen discloses that the solid electrolyte (114, 124, 130) includes a first portion (soft electrolyte layer, 130), which may be a gel electrolyte [0047,0048]. Gel electrolytes are “solid-like”. In an example, Klaassen’s gel electrolyte includes propylene carbonate as a solvent, a lithium salt and a polymer swollen with the solvent [0048]. Klaassen further discloses that the solid electrolyte (114, 124, 130) includes a second portion (hard layer, 124) which is an artificial function solid electrolyte, such as LiPON [0046]. 
Klaassen is deficient in explicitly disclosing that a concentration of lithium ions in the second portion (hard layer, 124) is at least three times of that in the first portion (soft electrolyte layer, 130).
Tatsuma discloses a polyacrylonitrile gel electrolyte for lithium-based batteries (p.1, Col.2, para.2), wherein the polyacrylonitrile gel electrolyte is comprised of LiClO4 lithium salt dissolved in a solvent mixture of propylene carbonate and ethylene carbonate, as well as a metastable poly(acrylonitrile) polymer (p.2, Col.1, para. 2-3). Tatsuma further discloses that the metastable poly(acrylonitrile) polymer was dissolved in the LiClO4/solvent mixture at a weight ratio of 10% polymer to 90% LiClO4/solvent mixture (p2. Col.1, para. 3). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the first portion (soft electrolyte layer, 130) of Klaassen’s disclosed solid electrolyte (114, 124, 130), the polyacrylonitrile gel electrolyte disclosed by Tatsuma, without undue experimentation and with a reasonable expectation of success. 
Christensen discloses an electrolyte for a lithium battery [0004, 0014], wherein the electrolyte is comprised of a mixture of the inorganic lithium superconductor ceramic powder lithium lanthanum zirconate (LLZO) and the semi-crystalline polymer polyethylene oxide [0014]. Christensen further discloses that the inorganic lithium superconductor ceramic powder is present in the electrolyte in the range of about 99.9% to about 0% and the semi-crystalline polymer is present in the electrolyte range of about 0wt% to about 99.9wt% [0018]. Christensen further teaches that the conventional lithium ion batteries are approaching the limit of theoretical maximum energy storage capability [0004], and that the electrolyte therein disclosed improves upon this limitation with a high dielectric constant [0016, 0021].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include the electrolyte disclosed by Christensen in the solid electrolyte (114, 124, 130) of Klaassen, as it is known in the art to produce an electrolyte with excellent ion conductivity. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). 
Given that the materials of the first portion (soft electrolyte layer, 130) and of the second portion (hard layer, 124) in the combination of Klaassen, Tatsuma and Christensen are the same as instantly disclosed and claimed, it is expected that the claimed concentration of lithium ions in the two portions would likewise be present. As such, all of the limitations of Claim 11 are met.
In Regards to Claim 12 (Dependent Upon Claim 11):
Klaassen modified by Tatsuma and Christensen discloses that the second portion (hard layer, 124) is an artificial function solid electrolyte made of a mixture of an inorganic lithium superconductor ceramic powder and a semi-crystalline polymer, as detailed above.
	Christensen further teaches that the physical contact between the inorganic lithium superconductor ceramic powder and the semi-crystalline polymer of the artificial function solid electrolyte may provide a composite pathway through which metal ions may move [0021], therefore the second portion (hard layer, 124) is necessarily porous to allow the movement of metal ions. Christensen further teaches that the artificial function solid electrolyte may contain a lithium salt [0019], which thus indicates that the artificial function solid electrolyte is capable of retaining the lithium salt. As such, all the limitations of Claim 12 are met.
Claims 1-2 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen (US 20070015060A1) further in view of Tatsuma et al. (Inhibition effects of polyacrylonitrile gel electrolytes on lithium dendrite formation. Journal of Electroanalytical Chemistry. 472 (2). (1999)) and Christensen et al. (US 20200280091A1).
In Regards to Claim 1:
Klaassen discloses a solid-state battery (lithium battery, 300), comprising: a first electrode (first sheet, 111); a second electrode (second sheet, 121) having a first side facing a first side of the first electrode and spaced from the first electrode (see Figure 3, [0046, 0055]). Klaassen further discloses a solid electrolyte (114, 124, 130) at least partially disposed in a space between the first electrode (first sheet, 111) and the second electrode (second sheet, 121) for providing a path for metal ions associated with the first electrode (first sheet, 111) and/or the second electrode (second sheet, 121) to move through. Klaassen further discloses that the first electrode (first sheet, 111) is a cathode, the second electrode (second sheet, 121) is an anode [0046], and the solid electrolyte (114, 124, 130) is defined with a first portion (soft electrolyte layer, 130) being in contact with at least the first electrode (first sheet, 111), and a second portion (hard layer, 124) covering or being in contact with at least the second electrode (second sheet, 121) (see Figure 3, [0046]). Klaassen further discloses that the solid electrolyte (114, 124, 130) is further defined with a third portion (hard layer, 114) (Figure 3, [0046]). Klaassen further discloses that the solid electrolyte (114, 124, 130) includes a first portion (soft electrolyte layer, 130), which may be a gel electrolyte [0047,0048]. Gel electrolytes are “solid-like”. Klaassen’s gel electrolyte includes propylene carbonate as a solvent, a lithium salt and a polymer swollen with the solvent [0048]. Klaassen further discloses that the solid electrolyte (114, 124, 130) includes a second portion (hard layer, 124) which is an artificial function solid electrolyte, such as LiPON [0046]. 
	Klaassen does not explicitly disclose that the metal ions are kept differentially distributed along the path and that a concentration of the metal ions in the second portion is made higher than in the first portion.
Tatsuma discloses a polyacrylonitrile gel electrolyte for lithium-based batteries (p.1, Col.2, para.2), wherein the polyacrylonitrile gel electrolyte is comprised of LiClO4 lithium salt dissolved in a solvent mixture of propylene carbonate and ethylene carbonate, as well as a metastable poly(acrylonitrile) polymer (p.2, Col.1, para. 2-3). Tatsuma further discloses that the metastable poly(acrylonitrile) polymer was dissolved in the LiClO4/solvent mixture at a weight ratio of 10% polymer to 90% LiClO4/solvent mixture (p2. Col.1, para. 3). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the first portion (soft electrolyte layer, 130) of Klaassen’s disclosed solid electrolyte (114, 124, 130), the polyacrylonitrile gel electrolyte disclosed by Tatsuma, without undue experimentation and with a reasonable expectation of success, as it is known in the art as a suitable material for use as a soft electrolyte, as taught by Tatsuma.
Christensen discloses an electrolyte for a lithium battery [0004, 0014], wherein the electrolyte is comprised of a mixture of the inorganic lithium superconductor ceramic powder lithium lanthanum zirconate (LLZO) and the semi-crystalline polymer polyethylene oxide [0014]. Christensen further discloses that the inorganic lithium superconductor ceramic powder is present in the electrolyte in the range of about 99.9% to about 0% and the semi-crystalline polymer is present in the electrolyte range of about 0wt% to about 99.9wt% [0018]. Christensen further teaches that the conventional lithium ion batteries are approaching the limit of theoretical maximum energy storage capability [0004], and that the electrolyte therein disclosed improves upon this limitation with a high dielectric constant [0016, 0021].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include the electrolyte disclosed by Christensen in the solid electrolyte (114, 124, 130) of Klaassen, as it is known in the art to produce an electrolyte with excellent ion conductivity. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). 
The skilled artisan would appreciate that upon the above modification, the solid-state battery of Klaassen would comprise a solid electrolyte which has the same components and composition as the solid electrolyte of the instant application [0030, 0032, 0037]. As such, it would be understood by the skilled artisan that the solid electrolyte of modified Klaassen would necessarily meet the limitations of Claim 1 requiring that the metal ions are kept differentially distributed along the path, and that the concentration of the metal ions in the second portion is made higher than in the first portion. Upon making the above outlined modifications, all of the limitations of Claim 1 are met. 
In Regards to Claim 2 (Dependent Upon Claim 1):
	Klaassen as modified by Tatsuma and Christensen discloses the solid-state battery of Claim 1 as set forth above. Klaassen further discloses that the solid electrolyte (114, 124, 130) has a first portion (soft electrolyte layer, 130) which may include a separator (structural support) [0047], which is disposed in the space between the first side of the first electrode (first sheet, 111) and the first side of the second electrode (second sheet, 121) for isolating the first electrode (first sheet, 111) from the second electrode (second sheet, 121) (see location of  soft electrolyte layer, 130 in Figure 3). Klaassen further teaches that the separator (structural support) may be a screen or sponge, thus necessarily having mini-holes which allow for the metal ions to move through the path [0047]. Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 6 (Dependent Upon Claim 1):
Klaassen as modified by Tatsuma and Christensen discloses the solid-state battery of Claim 1 as set forth above. Klaassen further discloses that the solid electrolyte (114, 124, 130) is further defined with a third portion (hard layer, 114) in addition to the first portion (soft electrolyte layer, 130) and the second portion (hard layer, 124) [0046], wherein the third portion (hard layer, 114) covers or is in contact with at least the first electrode (first sheet, 111), and the first portion (soft electrolyte layer, 130) is at least partially disposed between the second portion (hard layer, 124) and the third portion (hard layer, 114) (see Figure 3).
 The skilled artisan would appreciate that upon the modification of Claim 1 detailed above, the solid-state battery of Klaassen would comprise a solid electrolyte which has the same components and composition as the solid electrolyte of the instant application [0030, 0032, 0037]. As such, it would be understood by the skilled artisan that the solid electrolyte of modified Klaassen would necessarily meet the limitations of Claim 6 requiring that the concentration of the metal ions in each of the second portion and the third portion is made higher than in the first portion. Upon making the above outlined modifications, all of the limitations of Claim 6 are met. 
In Regards to Claim 7 (Dependent Upon Claim 6):
Klaassen as modified by Tatsuma and Christensen discloses the solid-state battery of Claim 6 as set forth above. Klaassen further discloses that the third portion (hard layer, 114) of the solid electrolyte (114, 124, 130) surrounds the first electrode (first sheet, 111), the second portion (hard layer, 124) of the solid electrolyte (114, 124, 130) surrounds the second electrode (second sheet, 121), and the first portion (soft electrolyte layer, 130) surrounds the second portion (hard layer, 124) and the third portion (hard layer, 114) (see Figure 3). Therefore, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent Upon Claim 7):
Klaassen as modified by Tatsuma and Christensen discloses the solid-state battery of Claim 7 as set forth above. As detailed above, upon modification of Klaassen by Tatsuma in Claim 1, the first portion (soft electrolyte layer, 130) of the solid electrolyte (114, 124, 130) is a metastable solid-like polymer electrolyte, and each of the second portion (hard layer, 124) and the third portion (hard layer, 114) is an artificial function solid electrolyte. Therefore, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 1):
Klaassen as modified by Tatsuma and Christensen discloses the solid-state battery of Claim 1 as set forth above. As detailed above, upon modification of Klaassen by Tatsuma in Claim 1, the solid electrolyte (114, 124, 130) includes a metastable solid-like polymer electrolyte made of a non-aqueous solution of a lithium salt and a metastable polymer in a weight ratio of 90% to 10%, and an artificial function solid electrolyte made of a mixture of an inorganic lithium superconductor ceramic powder and a semi-crystalline polymer in a weight ratio of 80% to 20%. Therefore, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 9):
Klaassen as modified by Tatsuma and Christensen discloses the solid-state battery of Claim 9 as set forth above. Tatsuma further discloses that the metastable polymer is poly(acrylonitrile) polymer – a nitrogen-containing polymer (p.2, Col.1, para. 2-3). Therefore, all of the limitations of Claim 10 are met.


In Regards to Claim 11 (Dependent Upon Claim 1):
Klaassen as modified by Tatsuma and Christensen discloses the solid-state battery of Claim 1 as set forth above. The skilled artisan would appreciate that upon the modification of Claim 1 detailed above, the solid-state battery of Klaassen would comprise a solid electrolyte which has the same components and composition as the solid electrolyte of the instant application [0030, 0032, 0037], it is expected that the claimed concentration of lithium ions in the two portions would likewise be present. As such, all of the limitations of Claim 11 are met.
In Regards to Claim 12 (Dependent Upon Claim 11):
Klaassen as modified by Tatsuma and Christensen discloses the solid-state battery of Claim 11 as set forth above. Upon the above modifications, modified Klaassen discloses that the second portion (hard layer, 124) is an artificial function solid electrolyte made of a mixture of an inorganic lithium superconductor ceramic powder and a semi-crystalline polymer, as detailed above. 
	Christensen further teaches that the physical contact between the inorganic lithium superconductor ceramic powder and the semi-crystalline polymer of the artificial function solid electrolyte may provide a composite pathway through which metal ions may move [0021], therefore the second portion (hard layer, 124) is necessarily porous to allow the movement of metal ions. Christensen further teaches that the artificial function solid electrolyte may contain a lithium salt [0019], which thus indicates that the artificial function solid electrolyte is capable of retaining the lithium salt. As such, all the limitations of Claim 12 are met.
In Regards to Claim 13 (Dependent Upon Claim 1):
Klaassen as modified by Tatsuma and Christensen discloses the solid-state battery of Claim 1 as set forth above. Klaassen further discloses that the first portion (soft electrolyte layer, 130) of the solid electrolyte (114, 124, 130) is softer than the second portion (hard layer, 124) of the solid electrolyte (114, 124, 130) (Figure 3, [0042]). Therefore, all of the limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent Upon Claim 1):
Klaassen as modified by Tatsuma and Christensen discloses the solid-state battery of Claim 1 as set forth above. Klaassen discloses that the solid electrolyte (114, 124, 130) includes a first portion (soft electrolyte layer, 130) [0046]. 
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product. Specifically, Claim 14 recites that the first portion (soft electrolyte layer, 130) is formed by way of a first-stage reaction at a lower temperature and a second-stage reaction at a higher temperature.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
Therefore, since the final product of modified Klaassen (solid-state battery) is the same as the final product in the product-by-process claim (Claim 14), Klaassen meets all the limitations of Claim 14.
Response to Arguments
Applicant's arguments filed 6/13/222 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments related to the rejection of Claim 1 under 35 U.S.C 102, the examiner maintains that there are embodiments of the solid-state battery disclosed by Klaassen (US 20070015060A1) which would necessarily meet the limitations of Claim 1 as the composition of the solid electrolyte of Klaassen may be the same as that of the solid electrolyte of the instant application, as detailed above. Though Klaassen does disclose that other materials may be used as the solid electrolyte, it would be appreciated by the skilled artisan that as Klaassen teaches at least one embodiment which does contain substantially the same materials, the reference would be considered to read on the instant claim.
As an effort to advance prosecution, a new grounds of rejection has been added in view of Klaassen (US 20070015060A1) further in view of Tatsuma et al. (Inhibition effects of polyacrylonitrile gel electrolytes on lithium dendrite formation. Journal of Electroanalytical Chemistry. 472 (2). (1999)) and Christensen et al. (US 20200280091A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./        Examiner, Art Unit 1724                                                                                                                                                                                                
/BRIAN R OHARA/        Examiner, Art Unit 1724